       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 1 of 25



Robert M. Carlson
CORETTE BLACK CARLSON & MICKELSON
129 West Park Street
Butte, MT 59703
(406) 782-5800
bcarlson@cpklawmt.com

Dale G. Wills (pro hac vice)
Andrew A. Lothson (pro hac vice)
SWANSON, MARTIN & BELL, LLP
330 N. Wabash, Ste. 3300
Chicago, IL 60611
(312) 321-9100
dwills@smbtrials.com
alothson@smbtrials.com

Attorneys for Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

SHARON TEAGUE and RANDALL                )
TEAGUE, Individually, and in their       )
official capacity as Co-Personal         )
Representatives of the ESTATE OF         )   Case No: 9:18-cv-00184
MARK RANDALL TEAGUE,                     )
                                         )
                           Plaintiffs,   )
                                         )
       v.                                )
                                         )
REMINGTON ARMS COMPANY,                  )   DEFENDANTS’ ANSWER
LLC; REMINGTON OUTDOOR                   )   TO COMPLAINT AND
COMPANY, INC.; SPORTING GOODS            )   AFFIRMATIVE DEFENSES
PROPERTIES, INC.; E.I. DE PONT DE        )
NEMOURS & COMPANY; DOES A to             )
K,                                       )
                                         )
                           Defendants.
        Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 2 of 25



      Defendants,     REMINGTON         ARMS      COMPANY,         LLC    (hereinafter

“Remington”), REMINGTON OUTDOOR COMPANY, INC., SPORTING

GOODS PROPERTIES, INC. (“SGPI”), and E.I. DU PONT DE NEMOURS AND

COMPANY (collectively “Defendants”), by their undersigned attorney, answer

Plaintiffs’ Complaint as follows:

                          PRELIMINARY STATEMENT

      Plaintiffs’ Complaint violates FRCP 8(a)(1) in that it does not contain “a short

and plain statement of the claim showing that the pleader is entitled to leave.” For

example, the allegations and characterizations in Paragraphs 41-81 of the Complaint

referring to portions of alleged documents and historical materials are inaccurate,

misleading, taken out of context and unnecessary to Plaintiffs’ claims. Defendants

otherwise answer Plaintiffs’ Complaint as follows:

      1.       Defendants admit that Mark Teague fatally shot himself on November

3, 2015 while seated in a chair in his family home. Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of

Paragraph 1.

      2.       Defendants admit that Model 721 and Model 722 rifles incorporated a

trigger mechanism or fire control referenced in U.S. Patent No. 2,514,981 were

introduced in 1948. Defendants admit that the subject Model 700 rifle had a trigger




                                           2
        Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 3 of 25



mechanism sometimes referred to as a Walker fire control. Defendants deny the

remaining allegations of Paragraph 2.

      3.       Defendants admit that millions of Model 700 rifles have been sold and

that it has been and continues to be one of the most popular and reliable bolt-action

rifles ever produced. Defendants deny that Model 700 rifles with Walker fire

controls are defective, unreasonably dangerous or unsafe. Defendants deny the

remaining allegations of Paragraph 3.

      4.       Defendants admit that the Plaintiffs, as co-personal representatives for

the Estate of Mark Teague, have filed a lawsuit based on Mark Teague’s death.

Defendants deny the remaining allegations of Paragraph 4.

      5.       Defendants admit that Mark Teague fatally shot himself on November

3, 2015 while seated in a chair in his family home. Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of

Paragraph 5.

      6.       Defendants admit that Remington is a Delaware limited liability

company with its principal place of business in North Carolina and that it is not a

citizen of Montana but does business in Montana. Defendants deny the remaining

allegations of Paragraph 6.

      7.       Defendants admit that Remington Outdoor Company, Inc. (“ROC”) is

a Delaware corporation with its principal place of business in North Carolina and


                                           3
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 4 of 25



that it is not a citizen of Montana. Defendants deny the remaining allegations of

Paragraph 7.

      8.       Defendants admit that SGPI is a Delaware Corporation with its

principal place of business in Delaware. Defendants deny the remaining allegations

of Paragraph 8.

      9.       Defendants admit that E.I. du Pont de Nemours & Company

(“DuPont”) is a Delaware Corporation with its principal place of business in

Delaware and that it is not a citizen of Montana but does business in Montana.

Defendants deny the remaining allegations of Paragraph 9.

      10.      The allegations of Paragraph 10 are legal conclusions which do not

require an answer. To the extent an answer is required, Defendants deny the

allegations of Paragraph 10.

      11.      Defendants admit that SGPI designed, manufactured, assembled, tested

and sold the Model 700 rifle alleged used by Mark Teague to fatally shoot himself.

Defendants admit that Remington is now engaged in designing, manufacturing,

assembling, testing, marketing and selling firearms. Defendants deny the remaining

allegations of Paragraph 11.

      12.      Defendants admit that prior to November 30, 1993, DuPont owned

100% of the stock of the company then known as “Remington Arms Company, Inc.”

and now known as “Sporting Goods Properties, Inc.” Defendants admit that on or


                                          4
        Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 5 of 25



about November 30, 1993, Remington Arms Acquisition Corporation, Inc.

purchased from DuPont and SGPI substantially all of the income-producing assets

of the Remington business, including the corporate name. Defendants deny the

remaining allegations of Paragraph 12.

      13.    Defendants deny the allegations of Paragraph 13.

      14.    Defendants admit the existence of the Asset Purchase Agreement, the

terms of which speak for themselves. Defendants deny the remaining allegations of

Paragraph 14.

      15.    Defendants admit the existence of the Asset Purchase Agreement, the

terms of which speak for themselves. Defendants deny the remaining allegations of

Paragraph 15.

      16.    Defendants admit that Remington Arms Company, LLC is engaged in

commerce within this juridical district, including advertising, marketing and sale of

Model 700 rifles. Defendants admit that Sporting Goods Properties, Inc. was, prior

to December 1, 1993, engaged in commerce within this juridical district, including

advertising, marketing and sale of Model 700 rifles. Defendants deny the remaining

allegations of Paragraph 16.

      17.    Defendants admit that they are completely diverse from the Plaintiffs

and that the amount in controversy exceeds $75,000. The extent that this paragraph

contains Plaintiffs’ legal conclusions, no response is required.


                                          5
        Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 6 of 25



      18.    Defendants admit that this Court has personal jurisdiction over the

Defendants. Defendants deny the remaining allegations of Paragraph 18.

      19.    Defendants admit that venue is proper in this district and division.

Defendants deny the remaining allegations of Paragraph 19.

      20.    Defendants admit that Plaintiffs allege they were citizens of Montana.

The extent that this paragraph contains Plaintiffs’ legal conclusions, no response is

required. To the extent a response is required, Defendants deny the remaining

allegations of Paragraph 20.

      21.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 21.

      22.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 22.

      23.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 23.

      24.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 24.

      25.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 25.

      26.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 26.


                                           6
         Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 7 of 25



        27.   Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 27.

        28.   Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 28 regarding Mark Teague and his

family’s knowledge about Model 700 rifles.            Defendants deny the remaining

allegations in Paragraph 28, including that the subject rifle was defective,

unreasonably dangerous or unsafe in any way and that it could fire without a trigger

pull.

        29.   Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 29.

        30.   Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 30.

        31.   Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 31.

        32.   Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 32.

        33.   Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 33.

        34.   Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 34.


                                           7
        Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 8 of 25



      35.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 35.

      36.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 36.

      37.    Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations of Paragraph 37.

      38.    Defendants admit that the so-called “Walker” fire control was

originally designed by Merle “Mike” Walker and contained a component called the

“trigger connector.” Defendants deny that the description of function of a connector-

based fire control is accurate and complete.     Defendants deny that the so-callled

“Walker” fire control is unreasonably dangerous, defective, or unsafe. Defendants

deny the remaining allegations of Paragraph 38.

      39.    Defendants deny the allegations of Paragraph 39.

      40.    Defendants deny the allegations of Paragraph 40.

      41.    Defendants admit that a patent application by Merle Walker and Phillip

Haskell included the quoted sentences in Paragraph 41. Defendants deny that the

allegations of Paragraph 41 accurately and in proper context describe the patent

application. Defendants deny the remaining allegations of Paragraph 41.

      42.    Defendants deny the allegations of Paragraph 42.




                                           8
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 9 of 25



      43.   Defendants admit that a 1956 document included the quoted language

in Paragraph 43. Defendants deny that the allegations of Paragraph 43 accurately

and in proper context describe the document. Defendants deny the remaining

allegations of Paragraph 43.

      44.   Defendants deny the allegations of Paragraph 44.

      45.   Defendants deny the allegations of Paragraph 45.

      46.   Defendants deny the allegations of Paragraph 46.

      47.   Defendants admit that certain entities sell after-market trigger

mechanisms for Model 700 rifles and that certain of those mechanisms do not

incorporate a “trigger connector.” Defendants deny the remaining allegations of

Paragraph 47.

      48.   Defendants admit that Merle “Mike” Walker testified at deposition in

January of 2011 that the fire control mechanism he designed for use in Model 700

rifles was safe and reliable for all intended and reasonably foreseeable uses.

Defendants deny the allegations of Paragraph 48.

      49.   Defendants admit that in approximately 2006 Remington introduced a

fire control called the X-Mark Pro, which is not a connector-based fire control.

Defendants deny the remaining allegations of Paragraph 49.




                                        9
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 10 of 25



      50.   Defendants deny that the “Walker” fire control and the Model 700 rifle

are defective or unreasonably dangerous in any way. Defendants deny the remaining

allegations of Paragraph 50.

      51.   Defendants admit that the Barber family settled a lawsuit involving a

Model 700 rifle in 2002, that Remington designed a fire control mechanism known

as the X-Mark Pro, which it began incorporating in certain rifles in 2006, and that

connector-based fire controls have been installed on some rifles after 2006.

Defendants deny the remaining allegations of Paragraph 51.

      52.   Defendants admit that beginning in 1948, SGPI manufactured Model

721 and Model 722 rifles incorporating a trigger mechanism or fire control

referenced in Patent No. 2,514,981.     Defendants admit that Model 700 rifles

manufactured by SGPI and Remington since 1962 incorporated varying iterations of

the Model 700 fire control that was originally designed by Merle “Mike” Walker.

Defendants deny the remaining allegations of Paragraph 52.

      53.   Defendants admit that millions of Model 700 rifles with the so-called

“Walker” fire control have been manufactured and sold. Defendants deny that

Model 700 rifles incorporating the so-called “Walker” fire control are defective,

unreasonably dangerous or unsafe. Defendants deny the remaining allegations of

Paragraph 53.




                                        10
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 11 of 25



      54.    Defendants admit that SGPI and Remington received written and oral

communications from persons alleging accidental discharges of Model 700 rifles

with “Walker” fire controls.     Defendants’ deny the remaining allegations of

Paragraph 54.

      55.    Defendants admit the existence of the referenced Consumer Reports

article, the contents of which speak for itself. Defendants deny that the allegations

of Paragraph 55 accurately or in context describe the article. Defendants deny the

remaining allegations of Paragraph 55.

      56.    Defendants admit the fact of the settlement of a lawsuit filed on behalf

of John Coates involving a Model 600 series rifle and the fact of a subsequent recall

of Model 600 rifles. Defendants admit that SGPI manufactured and sold fewer

Model 600 rifles than Model 700 rifles and that Model 600 rifles utilized a fire

control mechanism with a component part referred to as a “trigger connector.”

Defendants deny the remaining allegations of Paragraph 56.

      57.    Defendants deny the allegations of Paragraph 57.

      58.    Defendants deny the allegations of Paragraph 58.

      59.    Defendants deny the allegations of Paragraph 59.

      60.    Defendants admit that SGPI and Remington at times undertook

firearms and trigger mechanism design projects for various product lines, including

for bolt-action centerfire rifles. Defendants admit the existence of the referenced


                                         11
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 12 of 25



internal document which speaks for itself but deny that the document are

characterized accurately or in proper context in Paragraph 60. Defendants deny the

remaining allegations of Paragraph 60.

      61.    Defendants admit the existence of internal the referenced document

which speaks for itself but deny that the documents are characterized accurately or

in proper context in Paragraph 61. Defendants deny the remaining allegations of

Paragraph 61.

      62.    Defendants deny the allegations of Paragraph 62.

      63.    Defendants admit that SGPI and Remington at times undertook

firearms and trigger mechanism design projects for various rifle and shotgun product

lines, including for bolt-action centerfire rifles. Defendants admit the existence of

the referenced internal documents which speak for themselves but deny that the

documents are characterized accurately or in proper context in Paragraph 63.

Defendants deny the remaining allegations of Paragraph 63.

      64.    Defendants admit the fact and amount of the 1994 jury verdict, which

was later reduced by the trial court before the parties settled the action. Defendants

admit the existence of the referenced Remington document, which speaks for itself,

but deny that the document is characterized accurately or in proper context in

Paragraph 64. Defendants deny the remaining allegations of Paragraph 64.




                                          12
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 13 of 25



      65.    Defendants admit the existence of the referenced document, which

speaks for itself, but deny that the document is characterized accurately or in proper

context in Paragraph 65. Defendants deny the remaining allegations of Paragraph

65.

      66.    Defendants admit the existence of the referenced document, which

speaks for itself, but deny that the document is characterized accurately or in proper

context. Defendants deny the remaining allegations of Paragraph 66.

      67.    Defendants admit Robert Haskin testified in the referenced deposition,

and that the transcript of that deposition speaks for itself, but deny that the testimony

is characterized accurately or in proper context in Paragraph 67. Defendants deny

the remaining allegations of Paragraph 67.

      68.    Defendants deny the allegations of Paragraph 68.

      69.    Defendants admit the existence of the report from H.P. White

Laboratory, which speaks for itself, but deny that the allegations of Paragraph 69

accurately or in proper context characterize that material. Defendants deny the

remaining allegations of Paragraph 69.

      70.    Defendants admit that in about 2000 Remington introduced a new rifle

known as the Model 710 and that Remington designed a new fire control mechanism

for that rifle. Defendants deny the remaining allegations of Paragraph 70.




                                           13
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 14 of 25



      71.    Defendants admit the existence of the referenced document, which

speaks for itself, but deny that the document is characterized accurately or in proper

context in Paragraph 71. Defendants deny the remaining allegations of Paragraph

71.

      72.    Defendants admit the existence of the referenced material, which

speaks for itself, but deny that the material is characterized accurately or in proper

context. Defendants deny the remaining allegations of Paragraph 72.

      73.    Defendants admit that Remington introduced the Model 710 rifle in

about 2000 and admit the existence of Model 710 developmental testing documents

but deny that the referenced documents are characterized accurately or in proper

context. Defendants deny the remaining allegations of Paragraph 73.

      74.    Defendants admit that in 2002 Remington implemented a safety

modification program offering owners of pre-1982 Model 700 rifles the option to

have the bolt-lock feature on such rifles removed. Defendants deny that Model 700

rifles, including the rifle involved in the Barber incident, are defective, unreasonably

dangerous or unsafe. Defendants deny the remaining allegations of Paragraph 74.

      75.    Defendants admit that in 2002 Remington implemented a safety

modification program which was not a recall and which offered owners of pre-1982

Model 700 rifles the option to have the bolt-lock feature on such rifles removed.

Defendants deny that Model 700 rifles, including those with the bolt-lock feature,


                                          14
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 15 of 25



are defective, unreasonably dangerous or unsafe. Defendants deny the remaining

allegations of Paragraph 75.

      76.   Defendants deny the allegations of Paragraph 76.

      77.   Defendants admit the fact that a cable television show produced by

CNBC entitled “Remington Under Fire” first aired in October 2010 and included

segments of an interview of Mike Walker.         Defendants deny the remaining

allegations of Paragraph 70, including the substance of the CNBC program.

      78.   Defendants admit that Remington and SGPI concluded that some

alleged accidental discharges of firearms have been the result of poor maintenance

and unsafe gun handling sometimes by inexperienced users, and that Remington

provided a written statement to CNBC before the program aired, which speaks for

itself. Defendants deny the remaining allegations of Paragraph 78.

      79.   Defendants admit that Remington responded to the CNBC program,

including on http://remington700.tv, an Official Statement for CNBC Program

Regarding the Model 700, and a Point-by-Point Response, and that Remington’s

responses speak for themselves. Defendants deny the remaining allegations of

Paragraph 79.

      80.   Defendants deny the allegations of Paragraph 80.




                                        15
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 16 of 25



      81.    Defendants admit that lawsuits have been filed against the Defendants

alleging accidental discharges of Remington bolt-action rifles. Defendants deny the

remaining allegations of Paragraph 81.

                                COUNT ONE
                          STRICT LIABILITY IN TORT

      82.    Defendants repeat and incorporate by reference their answers as set

forth in the foregoing Paragraphs as if set forth fully herein. Defendants deny any

new allegations made in Paragraph 82 that were not previously alleged by Plaintiffs

in the foregoing paragraphs.

      83.    Paragraph 83 sets forth legal conclusions to which no response is

required. To the extent a response is required, Defendants admit to any obligations

and duties owed under applicable law but deny that they have breached any such

obligations and duties and further deny that the allegations of Paragraph 83

accurately set forth such obligations and duties.

      84.    Defendants deny that the subject rifle was defective or unreasonably

dangerous in any way and further deny the remaining allegations of Paragraph 84.

      85.    Defendants deny the allegations of Paragraph 85.

      86.    Defendants deny the allegations of Paragraph 86.

      87.    Defendants deny the allegations of Paragraph 87.

      88.    Defendants deny the allegations of Paragraph 88, including Subparts A

through D thereof.
                                          16
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 17 of 25



      WHEREFORE, Defendants deny that Plaintiffs are entitled to judgment

against any of them in any amount whatsoever and request that Plaintiffs’ Complaint

be dismissed in its entirety with prejudice, at Plaintiffs’ cost.

                                  COUNT TWO
                               PUNITIVE DAMAGES

      89.    Defendants repeat and incorporate by reference their answers as set

forth in the foregoing paragraphs as if set forth fully herein.

      90.    Defendants deny the allegations of Paragraph 90.

      91.    Defendants deny the allegations of Paragraph 91.

      92.    Defendants deny the allegations of Paragraph 92.

      93.    Defendants deny the allegations of Paragraph 93.

      WHEREFORE, Defendants deny that Plaintiffs are entitled to judgment

against any of them in any amount whatsoever and request that Plaintiffs’ Complaint

be dismissed in its entirety with prejudice, at Plaintiffs’ cost.



                                  JURY DEMAND

      Defendants hereby demand a jury for any genuine issue of material fact.




                                           17
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 18 of 25



                            AFFIRMATIVE DEFENSES

      As and for its affirmative defenses to Plaintiffs’ Complaint, Defendants state

as follows:

      1.       Plaintiffs’ Complaint fails in whole or in part to state a claim upon

which relief can be granted.

      2.       Plaintiffs’ alleged injuries and damages were proximately caused by the

reckless, volitional, intentional and/or criminal acts of Mark Teague. This conduct

was the sole proximate cause of Mark Teague’s death, and Defendants have

immunity for any claims of defect under 15 U.S.C. § 7903(5)(A)(v).

      3.       Plaintiffs’ Complaint is barred by the provisions of Mont. Code Ann. §

27-1-719(5)(a) and § 27-1-719(5)(b).

      4.       The alleged injuries or damages to Plaintiffs, if any, were caused by

acts or omissions of other persons or entities, including Mark Teague, who were not

under the control of Defendants and for whose conduct Defendants are not

responsible.

      5.       The alleged injuries and damages of the Plaintiffs, if any, were

proximately caused by the misuse, abuse, alteration, and/or failure to properly

maintain or care for the subject rifle by persons other than Defendants.

      6.       Defendants complied with any and all obligations under Montana law.




                                           18
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 19 of 25



      7.     Defendants Remington Arms Company, LLC, Remington Outdoor

Company, Inc., and DuPont did not manufacture or sell the subject rifle. SGPI is

not liable because the firearm involved in the shooting was reasonably safe for the

purpose for which was intended, and it was not defective and unreasonably

dangerous when it left SGPI’s control.

      8.     Plaintiffs’ claims for punitive damages are barred by the Equal

Protection, Due Process, Excessive Fines and Double Jeopardy provisions of the

United States and Montana Constitutions.

      9.     Defendants were not egregious, willful, grossly negligent, fraudulent,

acting with actual malice, or reckless and they cannot be liable or responsible for

exemplary or punitive damages. Defendants also plead the existence of any available

state or federal statutory caps on exemplary or punitive damages.

      10.    Any award of exemplary or punitive damages against Defendants based

on conduct outside of this jurisdiction would impose unreasonable state limitations

on interstate commerce in violation of the Commerce Clause of the United States

Constitution and would be in violation of the United States Supreme Court’s holding

in State Farm v. Campbell, 538 U.S. 408 (2003). The United States Supreme Court

has held that a State has no legitimate interest in punishing conduct that took place

outside the State’s borders, that was “lawful where it occurred” and that “had no




                                         19
      Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 20 of 25



impact” on the State seeking to impose the punishment. BMW of North America Inc.

v. Gore, 517 U.S. 559, 572 (1996).

      11.      Exemplary or punitive damages may not be awarded against

Defendants:

            a. Without proof of every element beyond a reasonable doubt, or in the

               alternative, without proof by clear and convincing evidence;

            b. Without bifurcating, trifurcating or otherwise severing the trial of all

               exemplary or punitive issues, including exemplary or punitive liability;

            c. With no limits, including no maximum amount that a jury may impose

               in this jurisdiction;

            d. With no limits, including the constitutional prohibition against

               exemplary or punitive damages awards being greater than a single-digit

               multiplier of any compensatory award, see State Farm v. Campbell, 538

               U.S.408 (2003);

            e. Which improperly compensates Plaintiffs for elements of damage not

               otherwise recognized under the laws of this jurisdiction;

            f. Without standards of sufficient clarity for determining the

               appropriateness or appropriate size of the award;




                                           20
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 21 of 25



            g. Without consideration of the three constitutional guideposts of

               reprehensibility, ratio, and civil penalties, see State Farm v. Campbell,

               538 U.S.408 (2003);

            h. Without appropriate instructions on the limits of exemplary or punitive

               damages imposed by the applicable standards of deterrence and

               punishment; and

            i. Under a vague and arbitrary standard that does not define the necessary

               conduct or mental state required for exemplary or punitive damages.

      12.      A “total revenues” analysis of profits derived from the sale of a product

flouts the United States Supreme Court’s ban on extraterritorial punishment,

interferes with the policy choices of other States and the federal government and

imposes undue burdens on interstate commerce in violation of both the Due Process

Clause and the Commerce Clause, BMW of North America, Inc. v Gore, 517 U.S.

559, 571-572 (1996).

      13.      The United States Supreme Court has rejected the constitutionality of a

punitive damages award which was determined by using the defendant’s wealth as

a guidepost. BMW of North America, Inc. v Gore, 517 U.S. 559, 585 (1996).

      14.      Montana has no more right under the Constitution to calculate punitive

damage awards based on Defendants’ profits from sales in other jurisdictions than it

does to impose a sales tax on such out-of-state sales. See Moorman Mfg. Co. v. Bair,


                                           21
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 22 of 25



437 U.S. 267, 273 (1978). “The principle that a State may not tax value earned

outside its borders rests on the fundamental requirement of both the Due Process and

Commerce Clauses that there be ‘some definite link, some minimum connection,

between a state and the person, property or transaction it seeks to tax.’” Allied-

Signal, Inc. v. Director, Div. of Taxation, 504 U.S. 768, 777 (1992) (invalidating

New Jersey’s taxation of gain on out-of-state sale of asset) (quoting Miller Bros. Co.

V. Maryland, 347 U.S. 340, 344-45 (1945)). See also Norfolk & W. R. Co. v.

Missouri State Tax Comm'n, 390 U.S. 317, 325 (1968) (invalidating application of

Missouri tax apportionment statute to railroad’s rolling stock); Hans Rees’ Sons, Inc.

v. North Carolina, 283 U.S. 123, 133-35 (1931) (invalidating application of North

Carolina tax apportionment statute to New York manufacturer of leather goods).

      15.    Any calculation or award of exemplary or punitive damages against

Defendants based in whole or in part upon the their alleged conduct toward

nonparties is unconstitutional and constitutes a taking of their property without due

process. Phillip Morris v. Williams, 127 S.Ct. 1057 (2007).

      16.    Plaintiffs’ injuries and damages, if any, were not caused by any acts or

omissions of Defendants.

      17.    Plaintiffs’ injuries and damages, if any, were caused by the superseding,

intervening conduct of persons or entities other than Defendants, including the

superseding intentional conduct of Mark Teague in committing suicide. Because of


                                         22
         Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 23 of 25



such superseding cause, Defendants are not liable to Plaintiffs on any the claims

asserted in the Complaint.

      18.     In the event Plaintiffs have received or may receive payments from a

collateral source as a result of any claimed injuries, in whole or in part, for which

Plaintiffs seek damages herein, Plaintiffs’ recovery should be reduced by any

amount paid or payable by such collateral source pursuant to Mont. Code Ann. § 27-

1-308.

      19.     Plaintiffs’ claims should be barred or reduced by their failure to take

reasonable care to minimize alleged damages or to mitigate damages.

      20.     Any injuries, losses or damages allegedly suffered by Plaintiffs were

caused or contributed to by the acts or omissions of other persons or entities and the

recovery, if any, against Defendants must be reduced in proportion to the amount of

fault attributable to such other persons or entities.

      21.     Neither Plaintiffs’ claimed injuries and damages, if any, nor the

conduced of Mark Teague in committing suicide were reasonably foreseeable to

Defendants so as to create any liability to Plaintiffs on any of the claims asserted in

the Complaint.

      22.     Defendants give notice that they intend to rely upon such other and

further defenses as may become available or apparent to them during discovery and

reserve the right to amend this Answer to assert any such defenses.


                                           23
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 24 of 25



       WHEREFORE, Defendants, REMINGTON ARMS COMPANY, LLC

REMINGTON            OUTDOOR      COMPANY,         INC.,     SPORTING        GOODS

PROPERTIES, INC., and E.I. DU PONT DE NEMOURS AND COMPANY, deny

that Plaintiffs are entitled to judgment against any of them in any amount whatsoever

and request that Plaintiffs’ Complaint be dismissed in its entirety with prejudice, at

Plaintiffs’ costs.

       DATED this 25th day of April, 2019

                                       Respectfully submitted,

                                       /s/ Robert M. Carlson
                                       Robert M. Carlson
                                       Corette Black Carlson & Mickelson
                                       129 West Park Street
                                       Butte, MT 59703
                                       (406) 782-5800
                                       bcarlson@cpklawmt.com

                                       /s/ Andrew A. Lothson
                                       Dale G. Wills (PHV)
                                       Andrew A. Lothson (PHV)
                                       Swanson, Martin & Bell, LLP
                                       330 N. Wabash, Suite 3300
                                       Chicago, IL 60611
                                       312) 321-9100
                                       (312) 321-0990 – Fax
                                       dwills@smbtrials.com
                                       alothson@smbtrials.com

                                       Attorney for the Defendants




                                          24
       Case 9:18-cv-00184-DLC Document 29 Filed 04/25/19 Page 25 of 25



                         CERTIFICATE OF SERVICE
      I hereby certify that on April 25, 2019, I electronically transmitted the

foregoing document to the Clerk of Court using the ECF System for filing. The

Clerk of Court will transmit a Notice of Electronic Filing to all ECF registrants.

                                              /s/ Andrew A. Lothson
                                              Dale G. Wills
                                              Andrew A. Lothson
                                              Swanson, Martin & Bell, LLP
                                              330 N. Wabash, Suite 3300
                                              Chicago, IL 60611
                                              312) 321-9100
                                              (312) 321-0990 – Fax
                                              dwills@smbtrials.com
                                              alothson@smbtrials.com

                                              Attorney for the Defendants




                                         25
